Filed 9/15/22 Herriott v. Herriott CA2/3
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
opinions not certified for publication or ordered published, except as specified by rule
8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                      SECOND APPELLATE DISTRICT

                                  DIVISION THREE

 PAULA HERRIOTT,                                                     B311922

          Plaintiff and Appellant,                                   (Los Angeles County
                                                                     Super. Ct. No. 20TRRO00819)
          v.

 PARKER RICHARD HERRIOTT,

          Defendant and Respondent.



     APPEAL from an order of the Superior Court of
Los Angeles County, Glenda Veasey, Commissioner. Affirmed.
     Paula Herriott, in pro. per., for Plaintiff and Appellant.
     No appearance for Defendant and Respondent.

                          ‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗‗
       Paula Herriott (Paula) appeals from an order denying her
request for a civil harassment restraining order against her
uncle, respondent Parker Richard Herriott (Parker).1 We find no
error, and thus we will affirm.
      FACTUAL AND PROCEDURAL BACKGROUND
       Based on the sparse appellate record before us, we glean
the following facts relevant to this appeal.
       Paula’s father, Paul Herriott (Paul), died in June 2021.
After Paul’s death, his brother Parker became the trustee of
Paul’s trust. Among the trust property was an apartment
building in which Paula lives with her sister Ruth Herriott
(Ruth) and her mother Alicja Herriott (Alicja)
       On December 10, 2020, Paula filed a request for a civil
harassment restraining order against Parker on behalf of herself,
Alicja, and Ruth. In support, she said: “We fear for our lives.
Parker is tampering with the cars, inflicting fear and threatening
he will hurt himself on the property and blame us.” In her
application for a restraining order, she described the following
incidents of alleged harassment:
       “On October 15, 2020, Paula and Alicja were outside
apartment 123 24th Street [sic], instructing tree trimmers to cut
the branches from the trees, when Parker shows up and demands
to stop all the works. Even though Parker has ‘stay away’ court–
restraining order against Alicja he is very 2 feed [sic] next to her.
Parker demands from Alicja to leave her premises. Hermosa


1     Respondent has not appeared in this action.
      Because the parties have the same last name, we will refer
to them by their first names.



                                  2
Beach Police Department is called and Parker is escorted to his
car.” [¶] . . . [¶]
        “. . . On April 21, 2020, Parker Herriott came in very close
distance with Respondent [sic] at her residency address . . . and
pushed a piece of paper into my hand. When I asks [sic] Parker
to leave the premises, he declined to do so until my mother
make[s] a call to Hermosa Beach Police Department.
        “. . . On September 7, 2020 Parker came to 123–24th Street
. . . and remove[d] a working man who [was] repairing awning on
the balcony of my mother’s apartment.
        “. . . Parker hired two people to spy on me and my
mother . . . .
        “. . . Harassing my employees on my property.”
        On January 19, 2021, plaintiff filed a supplemental
declaration in which she said as follows:
        ––Mark Wershoven (Wershoven) and Lori Thibodeaux
(Thibodeaux) live in an adjoining apartment unit and pay less
than fair market rent. Paula has observed a “sliver” in
Wershoven and Thibodeaux’s window blinds, “which opening was
big enough for the surveilling [sic] or computer cameras.”
        ––On July 29, 2020, Thibodeaux entered Paula’s apartment
without permission.
        ––On September 22, 2020, Paula hired a company to install
an awning over her balcony. Parker threatened to call the police
if the installers did not stop their work. Later that day,
Thibodeaux told Ruth that Wershoven had notified Parker about
the installation of the awning.
        ––On October 15, 2020, Paula hired people to trim trees
around the property. Parker directed the tree trimmers to stop




                                 3
working; he left the premises only after being directed to do so by
police.
      ––In September 2020, someone placed sugar or honey in
the gas tank of Ruth’s truck, damaging it.
      ––On November 18, 2020, someone damaged Alicja’s
vehicle by removing a part connecting the gear shift to the
transmission.
      ––On December 6, 2020, Parker and Wershoven jeered at
and filmed a woman Paula hired to sweep the apartment
premises.
      ––Wershoven and Thibodeaux collected information for
Parker about the activities of Paula and her family.
      ––The actions of Parker, Wershoven, and Thibodeaux
caused Paula, Alicja, and Ruth fear for their safety.
      On January 19, 2021, Paula filed exhibits in support of her
request for a restraining order. The exhibits included a law
enforcement incident history report, copies of text messages
between unidentified persons, a July 29, 2020 letter from Alicja
to “Mark and Lori,” a 60-day notice of termination of tenancy
issued by Paula to “Laurie Thibodeaux and all other persons in
possession of the [property],” car repair records, and three
photographs.
      Parker filed opposition to the request for restraining order.
He said the apartment building was trust property, he was the
only person with authority to authorize maintenance to the
building, and he did not hire Wershoven and Thibodeaux to spy
on Paula and her family. Further, prior to Paul’s death, Paul and
Parker obtained a restraining order protecting them from Alicja.
Parker therefore asked that Paula’s request for restraining order
be denied.




                                4
       The parties appeared for a hearing on February 26, 2021.
The court noted that there was a pending probate action between
the parties, and it asked Paula why she believed it was
harassment for Parker, the apartment building’s trustee, to stop
work he had not authorized on the property. The court also
asked what evidence Paula had that Parker had vandalized her
family’s cars or surveilled her. Paula said she had a witness who
had not been able to appear at the hearing because it had been
continued; she then admitted that she did not have a witness who
had observed Parker vandalizing the family’s cars. She did not
ask to call any witnesses about any of the other issues raised in
the restraining order request.
       After a hearing, the court denied the request for a
restraining order. The court noted that it had not been provided
with any evidence that Parker had vandalized Alicja’s or Ruth’s
cars. As to the remaining claims, the court found that they did
not entitle Paula to a civil harassment restraining order. It
explained: “[T]here is a big conflict going [on] over in the probate
court whereby . . . the members of the family on your side are . . .
trying to get [Parker] removed as the trustee of the trust of all of
these pieces of property. And [Parker] and his attorney have had
to go into the probate court [to get] a restraining order against
your side of the family from collecting the rents and things on the
property. . . . [¶] . . . [¶] . . . All of this is about the control of the
property. [¶] . . . [¶]
       “Now, [when] Mr. Wershoven was repairing something in
your apartment, and apparently your point of view is that his
partner, Ms. Thibode[a]ux, came into the apartment, in the
bathroom, where he was fixing the plumbing, and she didn’t have
your permission. And therefore she is harassing you. I don’t




                                    5
agree that that would be harassment. And [the] other thing you
are alleging is that Mr. Wershoven and Ms. Thibode[a]ux are
spying on you on behalf of [Parker]. If [Parker] wants some of
the other tenants in the property to keep an eye out, and if they
choose to call and inform him when they see things going on, on
the property that they don’t believe have been authorized by
[him], they have an absolute right to do that. And he has an
absolute right to ask them to do that.”
      Paula timely appealed from the February 26, 2021 order.
                          DISCUSSION
       Paula contends the trial court abused its discretion by
denying her request for a civil harassment restraining order
against Parker. We find no error.
       California Code of Civil Procedure2 section 527.6,
subdivision (a) provides that a person who has suffered
harassment may seek an order prohibiting harassment.
“Harassment” within the meaning of this section is
“[1] [U]nlawful violence, [2] a credible threat of violence, or [3] a
knowing and willful course of conduct directed at a specific
person that seriously alarms, annoys, or harasses the person, and
that serves no legitimate purpose.” (Id., subd. (b)(3).)
       A “credible threat of violence” is “a knowing and willful
statement or course of conduct that would place a reasonable
person in fear for the person’s safety or the safety of the person’s
immediate family, and that serves no legitimate purpose.”
(§ 527.6, subd. (b)(2).) A “course of conduct” is “a pattern of
conduct composed of a series of acts over a period of time,

2    All subsequent statutory references are to the Code of Civil
Procedure.



                                  6
however short, evidencing a continuity of purpose.” (Id.,
subd. (b)(1).) To be actionable, a course of conduct “must be that
which would cause a reasonable person to suffer substantial
emotional distress, and must actually cause substantial
emotional distress to the petitioner.” (Id., subd. (b)(3).)
       At a hearing on a request for a restraining order, the court
“shall receive any testimony that is relevant, and may make an
independent inquiry. If the judge finds by clear and convincing
evidence that unlawful harassment exists, an order shall issue
prohibiting the harassment.” (§ 527.6, subd. (i).) “ ‘ “Clear and
convincing” evidence requires a finding of high probability.’ (In re
Angelia P. (1981) 28 Cal.3d 908, 919.)” (Russell v. Douvan (2003)
112 Cal.App.4th 399, 401.)
       On appeal from an order granting a restraining order, an
appellate court will review the issuance of the order for an abuse
of discretion, and the factual findings necessary to support the
order for substantial evidence. (Parisi v. Mazzaferro (2016)
5 Cal.App.5th 1219, 1226, disapproved on other grounds by
Conservatorship of O.B. (2020) 9 Cal.5th 989, 1003, fn. 4.)
However, because Paula is appealing from the denial of a request
for a restraining order––and because she bore the burden of proof
below––“the question for a reviewing court becomes whether the
evidence compels a finding in favor of the appellant as a matter of
law. (Roesch v. De Mota (1944) 24 Cal.2d 563, 570–571; Caron v.
Andrew (1955) 133 Cal.App.2d 402, 409.) Specifically, the
question becomes whether the appellant’s evidence was
(1) ‘uncontradicted and unimpeached’ and (2) ‘of such a character
and weight as to leave no room for a judicial determination that
it was insufficient to support a finding.’ (Roesch v. De Mota,
supra, at p. 571.)” (In re I.W. (2009) 180 Cal.App.4th 1517, 1528,




                                 7
disapproved on other grounds in Conservatorship of O.B., supra,
9 Cal.5th at p. 1003, fn. 4.)
       The evidence before the trial court did not compel a finding
for Paula as a matter of law. The trial court correctly concluded
that there was no evidence of the most serious of Paula’s claims—
that Parker vandalized Alicja’s and Ruth’s cars. While there was
some evidence that the cars were damaged, Paula presented no
evidence that Parker was responsible for the damage. The
remaining claims––that Parker stopped workers from trimming
trees and erecting an awning, asked Wershoven and Thibodeaux
to inform him if Paula and her family attempted to have work
done at the apartment complex, and filmed a woman Paula hired
to sweep the apartment complex––were insufficient to support a
restraining order. The trial court was well within its discretion
in concluding that none of these actions was an act of or a threat
of violence, and none of these actions would place a reasonable
person in fear for her own or her family’s safety. (§ 527.6.)
       Paula contends that the trial court abused its discretion by
refusing to allow her “family members and friends” to testify at
the hearing. However, when she was asked at the hearing
whether she had any witnesses who saw Parker vandalize the
family’s vehicles, she first said that she had a witness who had
not been able to attend, and then that she had no witness to the
alleged vandalizing of the vehicles. There is, moreover, no
indication in the record that Paula had witnesses she wished to
call on any of the other issues she raised in her application for a
restraining order. Accordingly, Paula did not preserve the issue
for appeal. (See People v. Allen (2008) 44 Cal.4th 843, 872, fn. 19
[to preserve a contention that evidence should have been




                                8
admitted, a party must make an offer of proof that “make[s] clear
the substance of the proffered testimony.”].)
      For the foregoing reasons, the trial court did not err by
denying the request for a restraining order.
                         DISPOSITION
      The order denying the request for a restraining order is
affirmed.
      NOT TO BE PUBLISHED IN THE OFFICIAL
REPORTS




                                          EDMON, P. J.



We concur:




                  LAVIN, J.




                  EGERTON, J.




                                9